NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                                In re the Matter of:

                   CHRISTINE DORN, Petitioner/Appellant,

                                         v.

                    THOMAS DORN, Respondent/Appellee.

                            No. 1 CA-CV 20-0529 FC
                                FILED 7-1-2021


            Appeal from the Superior Court in Maricopa County
                            No. FC2013-006636
               The Honorable Bradley H. Astrowsky, Judge

                                   AFFIRMED


                                    COUNSEL

The Law Office of Carrie M. Wilcox, Phoenix
By Carrie M. Wilcox
Counsel for Petitioner/Appellant

Daniel J. Siegel, PC, Phoenix
By Daniel J. Siegel
Counsel for Respondent/Appellee
                            DORN v. DORN
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Kent E. Cattani delivered the decision of the Court, in
which Judge Samuel A. Thumma and Judge Brian Y. Furuya joined.


C A T T A N I, Judge:

¶1           Christine Dorn (“Mother”) appeals the superior court’s order
requiring her to reimburse Thomas Dorn (“Father”) for expenses
concerning their minor daughter, A.D. For reasons that follow, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Under a 2014 consent dissolution of marriage decree (the
“Consent Decree”), Mother and Father shared parenting time and joint
legal decision-making authority over their minor children (only one of
whom, A.D., is still a minor). In 2018, Father’s parenting time increased,
and Mother became obligated to pay Father child support.

¶3            The Consent Decree also provided for a child support
obligation of an equal share of the children’s volleyball expenses after June
2015. The parties agreed that a parent seeking reimbursement for such
expenses would request reimbursement in writing within 180 days of when
an expense was incurred.

¶4            In 2019, Father filed a petition for contempt, alleging among
other things that Mother failed to pay child support and her share of A.D.’s
volleyball expenses and other school-related expenses. Mother responded,
arguing that she was not required to pay the volleyball expenses because
she had withdrawn her consent for A.D. playing volleyball. Mother further
asked the court to modify her child support obligation to account for A.D.
being the only remaining minor child.

¶5            After a one-day trial, the superior court found Mother in
contempt and ordered her to: (1) pay child support arrears; (2) reimburse
Father for $16,115.55 in A.D.’s expenses; and (3) pay a portion of Father’s
attorney’s fees. The court reduced Mother’s child support obligation to
$326 per month, to reflect a support obligation for A.D. only. The superior
court’s order was entered under Rule 78(b) with Father’s attorney’s fees
award still outstanding.       Mother timely appealed the order for
reimbursement of costs.


                                     2
                             DORN v. DORN
                            Decision of the Court

                               DISCUSSION

¶6            Mother argues that the superior court erred by requiring her
to pay for A.D.’s expenses and Father’s attorney’s fees.

I.     Scope of the Appeal.

¶7             We have an independent duty to examine our appellate
jurisdiction. Ghadimi v. Soraya, 230 Ariz. 621, 622, ¶ 7 (App. 2012). Although
Mother challenges the superior court’s determination that Father was
eligible for an award of fees, the superior court later resolved the attorney’s
fees amount, and Mother did not file a notice of appeal from that decision.
The time to file such an appeal has passed. Accordingly, we lack
jurisdiction over Mother’s challenge to the fee award, see Choy Lan Yee v.
Yee, 251 Ariz. 71, 75–76, ¶¶ 11–12, 14–15 (App. 2021), and we have
jurisdiction only over Mother’s appeal of the superior court’s order for
reimbursement of expenses.

II.    Expenses Reimbursement.

¶8            Mother argues that Father was not entitled to reimbursement
for A.D.’s volleyball expenses because she withdrew her consent to A.D.
participating in volleyball. Mother also argues that if Father is entitled to
reimbursement, the amount owed should be reduced because he submitted
three months of reimbursement requests late. We review the superior
court’s award of child support for an abuse of discretion and accept its
findings of fact unless they are clearly erroneous. Engel v. Landman, 221
Ariz. 504, 510, ¶ 21 (App. 2009).

¶9            A valid decree establishing child support obligations outlines
the duties of the parties and is binding until a court order modifies the
decree. Lamb v. Superior Court, 127 Ariz. 400, 402 (1980); A.R.S. §§ 25-327(A),
-317(D). And a decree respecting child support may only be modified “on
a showing of changed circumstances that are substantial and continuing.”
A.R.S. § 25-327(A).

¶10            Mother only challenges the volleyball-related expenses,
arguing that she withdrew her consent to A.D.’s participation. But the
Consent Decree states: “After June 2015 all volleyball expenses shall be
equally divided 50/50 between Mother and Father.” The superior court
noted, and we agree, that by singling out volleyball in the Consent Decree,
Mother and Father evidenced an intent to continue joint financial support
of that activity. Mother nevertheless asserts that, because she has joint legal
decision-making authority, she could rescind her consent to A.D. playing


                                      3
                            DORN v. DORN
                           Decision of the Court

volleyball. But the Consent Decree requires that issues involving legal
decision-making or parenting time be pursued through mediation, which
never occurred. And Mother was not entitled to unilaterally modify the
support agreement; only a court can modify the agreement, and here,
Mother did not seek such a modification. See A.R.S. § 25-327(A).

¶11          Mother also asserts that, because Father submitted three
months’ worth of reimbursement requests more than 180 days after they
were incurred, the award should be reduced. Although the 180-day
requirement refers specifically to medical expenses, both parties agree that
the requirement also applies to the volleyball expenses for which Father
sought reimbursement. But even assuming Father’s requests were late, the
Consent Decree does not preclude reimbursement for expenses submitted
after 180 days—it only outlined a procedure for submitting a request for
reimbursement of costs. And here, Father offered reasons for his delays in
seeking reimbursement, and to the extent the court accepted those reasons
based on credibility determinations, we defer to the superior court’s
assessment. Cf. Gutierrez v. Gutierrez, 193 Ariz. 343, 347–48, ¶ 13 (App.
1998).

                             CONCLUSION

¶12           Both parties request attorney’s fees on appeal under A.R.S.
§ 25-324. After considering the statutory factors and in an exercise of our
discretion, we deny both requests. Because Father is the prevailing party,
he is entitled to his taxable costs upon compliance with ARCAP 21. See
A.R.S. § 12-342(A).

¶13          The superior court’s order is affirmed.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                       4